Christianson, J.
(concurring). A careful consideration of the evidence in tbis case leads me to the conclusion tbat so far as the plaintiffs are concerned they bad no intention to actually sell and transfer title to tbe land in controversy, either to Hawldnson and Lichty or to tbe bank. Tbe evidence shows tbat the deed was executed by tbe plaintiffs at their farm. Tbe deed was presented to them for execution by tbe cashier of tbe defendant bank, who was accompanied by tbe assistant cashier. Hawldnson, tbe president of tbe bank, testified tbat before the cashier and tbe assistant cashier went out to tbe plaintiff’s farm, he instructed them specifically tbat they must make tbe Altenbruns understand tbat they were in fact selling tbe land. I am satisfied, however, tbat when tbe Altenbruns signed tbe deed they bad no intention sell, and did not understand that they were actually selling, tbe land; but supposed tbat tbe deed was necessary, or at least desirable, as further protection to the bank, to secure its claims, and to enable it to take care of, and avoid foreclosure upon, tbe prior mortgages against tbe land. In other words, I am of tbe opinion tbat, regardless of what intentions tbe defendants may have bad, tbe evidence shows tbat tbe Altenbruns intended to and did execute tbe deed for purposes of security only.